MORTON, District Judge.
Tkis is a motion to suppress evidence obtained under a searek warrant. Tke ground for tke motion is tkat tke affidavit on wkiek tke warrant was issued stated tkat tke affiant purckased at tke place in question “one-half pint of distilled spirits.” Tke point is wketker “distilled spirits” signifies intoxicating liquor fit for beverage purposes witkin tke meaning of tke National Prokibition Act (27 USCA). In my opinion it does. Tkese words occur very frequently in tke revenue statutes, tke underlying purpose of wkiek is to tax alcokolie liquors used for beverage purposes — e. g., Rev. Stats. § 3296 (USCA vol. 26, § 404), penalizing a removal of distilled spirits on wkiek a tax kas not been paid; section 3289 (USCA vol. 26, § 266), providing tkat all distilled spirits found in any cask, etc., without having a stamp- will be forfeited; section 3299 (USCA vol. 26, § 403), providing that “all distilled spirits” found elsewhere than in a distillery shall be forfeited, etc. In Rev. Laws Mass. e. 100, § 2, it is said tkat certain specified liquors “and distilled spirits shall be deemed to be intoxicating liquors witkin tke meaning of this chapter.” Tkis statute states what I believe to be the generally understood meaning of “distilled spirits”; i. e., tkat tke expression means spirituous liquors fit for beverage use. I do not think tkat denatured alcohol, wkiek was mentioned in argument, would properly be so described.
Motion denied.